Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaddoura (US 10,616,324 Bl ) in view of WANG (WO2019096326A1)

   Regarding claim 1, Kaddoura discloses:  An operation management method for a distributed ledger system,  in copying data to a distributed ledger included in a first distributed ledger node from a distributed ledger included in a second distributed ledger node group in the distributed ledger system  (Kaddoura, column 2, line 3- generating a distributed ledger to store the transactions, and replicating the distributed ledger to all nodes of the overlay; column 4, line 6- Members ( or conforming nodes) of a decentralized ledger are connected to each other in a best-effort fashion; column 9, line 35- blockchain models implement a distributed database or a distributed ( decentralized) ledger;  column 9, line 17- network 2 is a wide area network, and source nodes 11 and 13 are multicasting records to other members (nodes) of the enterprise; column 6, line 22- FIG. lA illustrates an example environment in which a decentralized ledger system for enterprises ( e.g., the FREE system) may be implemented. In FIG. lA, environment 1 includes physical network 2 shown including nodes 4 and 8 connected through link 3, and node 7 connected to node 8 through link 5; column 13, line 41- Because the FREE system 100 is based on a decentralized ledger, each of the nodes 11-18 may maintain a complete copy of the ledger ( e.g., blockchain 150), adding records (e.g., blocks and their transactions) to the ledger as the records (blocks and transactions) are created and validated; column 8, lines 48- 67 e.g. line 53- node 19 may replicate the blockchain by downloading blocks from its neighboring nodes…line 64- Through this process, node 19 may discover how many blocks to download, and from which node. Through an iterative process, node 19 replicates the full blockchain 150, requesting blocks from one or more nodes ( doing so may reduce load on any one node to supply blocks, and may result in better bandwidth use).) 
when a content of the distributed ledger held by the first distributed ledger node is less than a content of the distributed ledger held by the second distributed ledger node group, the operation management method comprising, by the first distributed ledger node, determining a second distributed ledger node group serving as a copy source, and a copy location in a distributed ledger in each distributed ledger node included in the second distributed ledger node group in the distributed ledger system, based on predetermined criteria for a predetermined attribute related to the distributed ledger node.  (Kaddoura, column 26, line 50- the super node computes a hash of the block header to determine if the hash conforms to specific requirements (corresponding to “predetermined attribute related to the distributed ledger node”) , such as the hash must be less than some target value established by the central node 18; column 8, lines 48- 67 e.g. line 53- node 19 may replicate the blockchain by downloading blocks from its neighboring nodes…line 64- Through this process, node 19 may discover how many blocks to download, and from which node; column 15, line 31- In multicast forwarding, the source is sending traffic to an arbitrary group of hosts that are represented by a multicast group address (corresponding to “copy location”)…line 39- Which multicast tree configuration is used may depend on the size and complexity of the network, as well as its geological extent.) 
   However Kaddoura does not clearly disclose:
when a content of the distributed ledger held by the first distributed ledger node is less than a content of the distributed ledger held by the second distributed ledger node group, the operation management method comprising, by the first distributed ledger node, determining a second distributed ledger node group serving as a copy source, 
   However WANG discloses:
when a content of the distributed ledger held by the first distributed ledger node is less than a content of the distributed ledger held by the second distributed ledger node group, the operation management method comprising, by the first distributed ledger node, determining a second distributed ledger node group serving as a copy source,  (WANG, page 4, line 19- The plurality of node servers temporarily elect a master node server among themselves using a consensus algorithm; page 28, line 6- Also, the assignment of a master node server may be performed by an election, a sequential rotation, or a predetermined rule among the node servers NS 1, NS2, ... , NSX. The predetermined rule may include dynamically assigning a node server having a smaller or the smallest burden to be the master node server, where such burden may include an instant system loading, an instant size of storage, and/or an instant transmission bandwidth; page 4, line 10- The node non-volatile computer-readable memory stores a plurality of smart contracts generated based on Ethereum. The node non-volatile computer-readable memory also stores a blockchain that includes a plurality of blocks or store a copy of the blockchain; page 27, line 16- the master node processor NST first updates the temporary master room inventory record RIT in response to occurrence of a successful transaction. Also, the master node processor NST forwards the updated contents of the temporary master room inventory record RIT to the PMS module 210 via the master node transceiver NTT and the host transceiver 20 212, such that the host processor 214 updates the room inventory record 218 to be substantially synchronous with the updated contents of the temporary master room inventory record RIT.)
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kaddoura with the teaching of WANG to avoid from taking an unaffordable burden and from even malfunctioning for any of node servers. (WANG, [0069], line 11) and also to provide a cost-effective solution to hotels in saving communication and maintenance costs from the OTA modules, booking engines, and even from the GDSs and metasearch engines (WANG, [0038], line 21)

     Claims 6 and 7 correspond to claim 1, and are rejected accordingly.


    
  
    Regarding claim 2, Kaddoura in view of WANG discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: by the first distributed ledger node, 44 6170144-1HITACHI9-341900338US01 determining a possibility of tampering with data held by the distributed ledger node in the distributed ledger system based on reliability defined by a predetermined algorithm; (Kaddoura ,column 2, line 21- validating the block (corresponding to “determining a possibility of tampering with data held by the distributed ledger node in the distributed ledger system”), comprising: executing a consensus algorithm by a plurality of trusted nodes in the communications network, and generating a hash of the block; linking the block to a predecessor block in the distributed ledger, comprising verifying the hash of the block is lower than a hash of a top block in the distributed ledger; and replicating the distributed ledger across the communications network, comprising multicasting the block to each node in the communications network; column 17, line 65- consensus algorithms for validating blocks and building blockchains may use very computationally intensive hash functions such as the SHA-256 algorithm to compute a metric known as proof-of-work (PoW). Such a process may be desired when the blockchain validation is executed by pseudo-anonymous entities, as in Bitcoin.)
 and determining, based on a result of the determination, the second distributed ledger node group serving as a copy source, and a copy location in the distributed ledger in each distributed ledger node included in the second distributed ledger node group.  (Kaddoura, column 2, line 24- linking the block to a predecessor block in the distributed ledger, comprising verifying the hash of the block is lower than a hash of a top block in the distributed ledger; and replicating the distributed ledger across the communications network, comprising multicasting the block to each node in the communications network; column 20, line 41- The verification module 240 allows each node in the network overlay 10 to verify a block before the node adds the block to its local copy of the blockchain 150. The verification module 240 executes to compute a hash of the new block's header. The computed hash should match the hash of the highest block in the local copy of the blockchain 150. If the computed hash matches, the node adds the new block to the local copy of the blockchain 150; column 8, lines 48- 67 e.g. line 53- node 19 may replicate the blockchain by downloading blocks from its neighboring nodes…line 64- Through this process, node 19 may discover how many blocks to download, and from which node;)



Claims 3-4 are  rejected under 35 U.S.C. 103 as being unpatentable over Kaddoura (US 10,616,324 Bl ) in view of WANG (WO2019096326A1) in further view of Kureyama (JP2013008149A )

  Regarding claim 3, Kaddoura in view of WANG discloses all of the features with respect to claim 2 as outlined above. Claim 3 further recites: by the first distributed ledger node, determining the possibility of tampering in a manner of holding, as the predetermined algorithm for defining the reliability, (Kaddoura ,column 2, line 21- validating the block (corresponding to “determining a possibility of tampering with data held by the distributed ledger node in the distributed ledger system”), comprising: executing a consensus algorithm by a plurality of trusted nodes in the communications network, and generating a hash of the block; linking the block to a predecessor block in the distributed ledger, comprising verifying the hash of the block is lower than a hash of a top block in the distributed ledger; and replicating the distributed ledger across the communications network, comprising multicasting the block to each node in the communications network; column 17, line 65- consensus algorithms for validating blocks and building blockchains may use very computationally intensive hash functions such as the SHA-256 algorithm to compute a metric known as proof-of-work (PoW). Such a process may be desired when the blockchain validation is executed by pseudo-anonymous entities, as in Bitcoin.)
each organization that owns each distributed ledger node; (Kaddoura, column 8, line 14- the nodes 11-18 may be associated with a wildfire fighting organization, with nodes 11 and 12 instantiated on respective UAVs controlled by devices mounted on a mobile unit (e.g., a truck) at node 14)
setting, when confirming that the data to be determined is created by an organization which is a correct creator; setting, when confirming that the data to be determined is created by an organization which is a wrong creator. (Kaddoura, column 19, line 3- The super nodes then may vote to determine the correctness of each block. Since the super nodes execute the same hash algorithm, each node should (must) produce the same hash; column 17, line 9- After determining the identity of the device, and determining that the device is an "allowed" device, the FREE system 100 directs the device to connect; column 10, line 30- Transactions may be digitally signed at the generating node using valid digital keys. In an embodiment, the FREE system 100 may use Identity Based Encryption (IBE), a public-key encryption algorithm based on each network overlay device (or member) having a unique identity (ID;)…line 41- only the device (member) with the corresponding private key can decrypt the transaction.)
   However Kaddoura in view of WANG does not clearly disclose:
a logical expression including operations of a logical AND and a logical OR using an organization name of each organization; setting, when confirming that the data to be determined is created by an organization which is a correct creator, a location of the organization name in the logical expression to true; setting, when confirming that the data to be determined is created by an organization which is a wrong creator, a location of the organization name in the logical expression to false; and  45 6170144-1HITACHI9-341900338US01operating the logical expression after the above settings.
   However Kureyama discloses:
 a logical expression including operations of a logical AND and a logical OR using an organization name of each organization; setting, when confirming that the data to be determined is created by an organization which is a correct creator, a location of the organization name in the logical expression to true; setting, when confirming that the data to be determined is created by an organization which is a wrong creator, a location of the organization name in the logical expression to false; and  45 6170144-1HITACHI9-341900338US01 operating the logical expression after the above settings. ( Kureyama, page 19, last paragraph-  The access control rule (ASAC) defines a condition for enabling browsing for each content. It is mainly defined by the user ID. For example, the user ID is a logical expression so that the user ID can be viewed when a user belonging to a specific organization or a user with a specific position or higher is included in the viewer. Defined by OR. Further, the logical expression AND may be defined so that browsing is possible only when all the specific members are detected by the browser detector (CLVD); page 20, 2nd paragraph, line 14- Moreover, a person name and an organization name may be mixed on the same axis…, and the face-to-face values for each organization are created by adding the face-to-face values of the corresponding members. Enter a value in the corresponding cell.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kaddoura in view of  WANG with the teaching of Kureyama so that the viewer cannot access content that does not have permission to browse, browsing restrictions can be realized (Kureyama ,page 15, last paragraph,  line 11)


      Regarding claim 4, Kaddoura in view of WANG in view of Kureyama  discloses all of the features with respect to claim 3 as outlined above. Claim 4 further recites:  by the first distributed ledger node, acquiring, for an organization group, a content of the distributed ledger from each distributed ledger node of the organization group; and determining, when the acquired content of the distributed ledger is the same, that there is no possibility of tampering.   (Kaddoura , column 8, line 14- the nodes 11-18 may be associated with a wildfire fighting organization, with nodes 11 and 12 instantiated on respective UAVs controlled by devices mounted on a mobile unit (e.g., a truck) at node 14; column 19, line 3- The super nodes then may vote to determine the correctness of each block. Since the super nodes execute the same hash algorithm, each node should (must) produce the same hash. Thus, to validate, each super node will verify the block, unless the super node "misbehaves." For example, a super node that does not produce the same hash as other nodes may be "misbehaving."; column 23, line 26- when the central node 18 receives sufficient information from a sufficient number of nodes to designate a node sub group consisting of a specified number of super nodes;) 
   However Kaddoura in view of WANG does not clearly disclose:
 having an organization name included in a term of the logical AND in the logical expression 
     However Kureyama discloses:
having an organization name included in a term of the logical AND in the logical expression ( Kureyama, page 19, last paragraph-  The access control rule (ASAC) defines a condition for enabling browsing for each content. It is mainly defined by the user ID. For example, the user ID is a logical expression so that the user ID can be viewed when a user belonging to a specific organization or a user with a specific position or higher is included in the viewer. Defined by OR. Further, the logical expression AND may be defined so that browsing is possible only when all the specific members are detected by the browser detector (CLVD); page 20, 2nd paragraph, line 14- Moreover, a person name and an organization name may be mixed on the same axis…, and the face-to-face values for each organization are created by adding the face-to-face values of the corresponding members. Enter a value in the corresponding cell.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kaddoura in view of  WANG with the teaching of Kureyama so that the viewer cannot access content that does not have permission to browse, browsing restrictions can be realized (Kureyama ,page 15, last paragraph,  line 11)




Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Kaddoura (US 10,616,324 Bl ) in view of WANG (WO2019096326A1) in view of Kureyama (JP2013008149A ) in further view of Moir (US 2018/0341930 Al )

  Regarding claim 5, Kaddoura in view of WANG in view of Kureyama discloses all of the features with respect to claim 3 as outlined above. Kaddoura in view of WANG does not clearly disclose: by the first distributed ledger node, dividing, for an organization group having an organization name included in a term of the logical OR in the logical expression, a content of the distributed ledger to be copied from each distributed ledger node in the organization group; associating the divided contents of the distributed ledgers with the respective organization groups; and acquiring the associated content of the distributed ledger from each distributed ledger node of the organization group.  
     However Kureyama discloses: 
having an organization name included in a term of the logical OR in the logical expression ( Kureyama, page 19, last paragraph-  The access control rule (ASAC) defines a condition for enabling browsing for each content. It is mainly defined by the user ID. For example, the user ID is a logical expression so that the user ID can be viewed when a user belonging to a specific organization or a user with a specific position or higher is included in the viewer. Defined by OR. Further, the logical expression AND may be defined so that browsing is possible only when all the specific members are detected by the browser detector (CLVD); page 20, 2nd paragraph, line 14- Moreover, a person name and an organization name may be mixed on the same axis…, and the face-to-face values for each organization are created by adding the face-to-face values of the corresponding members. Enter a value in the corresponding cell.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kaddoura in view of  WANG with the teaching of Kureyama so that the viewer cannot access content that does not have permission to browse, browsing restrictions can be realized (Kureyama ,page 15, last paragraph,  line 11) 
   However Kaddoura in view of  WANG in view of  Kureyama does not clearly disclose:
by the first distributed ledger node, dividing, for an organization group, a content of the distributed ledger to be copied from each distributed ledger node in the organization group; associating the divided contents of the distributed ledgers with the respective organization groups; and acquiring the associated content of the distributed ledger from each distributed ledger node of the organization group.  
    However, Moir discloses:
by the first distributed ledger node, dividing, for an organization group, a content of the distributed ledger to be copied from each distributed ledger node in the organization group; (Moir, [0026], the single ledger may be split into a collection of shards, [0013], line 2- implementing sharded, permissioned, distributed ledgers are described; [0014] Participation within a sharded, permissioned, distributed ledger may be allowed only with permission of an authority, such as a consortium)
 associating the divided contents of the distributed ledgers with the respective organization groups; (Moir [0070] a group of nodes might be able to conspire to achieve sufficient active participation in a shard that they can outvote all other active participants in the shard, thus effectively gaining the ability to control that shard ( e.g., for self-serving and/or illegal purposes; [0035], line 10- While illustrated as one entity, membership service 170 may, in some embodiments, represent multiple services, such as one for membership, one for node assignment (e.g., to shards) one for system configuration, etc.)
 and acquiring the associated content of the distributed ledger from each distributed ledger node of the organization group.   (Moir, [0088], line 12- an active node might store signed ( e.g., authenticated) messages that are received from other active participants as part of the consensus process; [0082], line 13- when replaying transactions for a shard ledger, a verifier may obtain the transaction in any of various ways, such as by requesting the additional transaction data it needs from recently-active verifiers or from a storage service 190, according to various embodiments. In other embodiments, transaction or snapshot data might be sent proactively by other verifiers and/or participants ( such as participants in the storage service) in response to observing that a verifier has ( or will) become active.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kaddoura in view of WANG in view of Kureyama  with the teaching of Moir to reduce the amount of work and communication required by each participant, thus possibly avoiding scalability bottlenecks that may be inherent in previous distributed ledger implementations and possibly enabling the use of additional resources to translate to increased throughput. (Moir, Abstract)

  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166




	/MARK D FEATHERSTONE/           Supervisory Patent Examiner, Art Unit 2166